



Exhibit 10.1




Consulting Agreement
This Consulting Agreement (this “Agreement”) is made effective as of the 18th
day of December 2019, by and between BankFinancial N.A. (the “Bank”), and
William J. Deutsch, Jr. (the “Consultant”).
Whereas, the Bank and Consultant have previously entered into that certain
Employment Agreement dated May 14, 2013, and most recently amended on June 27,
2017 (the “Employment Agreement”);
Whereas, Consultant has resigned his employment with the Bank effective at the
Effective Time on the Effective Date (each defined below), and in accordance
with Section 5(a) of the Employment Agreement;
Whereas, the Bank has requested Consultant to provide certain consulting
services to the Bank as set forth more fully herein, and Consultant has agreed
to do so subject to the terms and conditions of this Agreement;
Now, therefore, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
Section 1.Term. Provided that Consultant remains employed by the Bank through
11:59 p.m. Chicago Time on December 17, 2019 (the “Effective Date” and the
“Effective Time”) and does not subsequently revoke any notice of resignation
pursuant to Section 7 of the Employment Agreement, the term of this Agreement
shall commence at the Effective Time and, unless extended or sooner terminated
as provided herein, shall end on February 28, 2020 (the “Term”). All references
herein to the Term shall mean the Term as initially established by, and as may
subsequently be modified or extended pursuant to, this Section 1Section 1.
Section 2.Consulting Services. During the Term, Consultant shall provide up to
one hundred sixty (160) hours of consulting services as may be requested, with
respect to equipment lease and commercial finance practices and industry
standards or information, including historical information related to the
Consultant’s prior employment with the Bank (the “Services”). Such Services
shall be rendered to the Board of Directors or the Chief Executive Officer of
the Bank, or such other officers of the Bank as are mutually agreed upon between
Consultant and the Bank. The Services to be provided by Consultant in any month
during the Term shall require no more than twenty (20) hours per week of his
time unless otherwise hereafter agreed by the parties in writing. A deficiency
of hours in any month may be made up in another month, and any surplus hours in
any month may be credited to another month.
Section 3.Independent Contractor.
(a)Consultant and the Bank agree that during the Term, Consultant shall act as
an independent contractor in the performance of his duties under this Agreement.
Consultant shall have the full authority to select the means, manner and method
of performing the services to be performed under this Agreement. Consultant
shall not be considered by reason of the provisions of this Agreement or
otherwise as being an employee of the Bank. In no event shall Consultant
represent to any third party that he is an agent or employee of the Bank or
connected with the Bank in any manner other than pursuant to this Agreement.
(b)Consultant’s employment with the Bank shall cease prior to the commencement
of the Term in accordance with the terms of the Employment Agreement. Consultant
is not entitled to paid vacation, paid holidays, participation in group health
insurance, participation in any retirement programs, premium or “overtime” pay,
workers’ compensation, severance payments, or any other employment rights or
benefits from the Bank. The Bank has no obligation and will make no withholdings
or deductions from compensation for any federal or state taxes or the Federal
Insurance Contribution Act (FICA) or Federal Unemployment Tax Act (FUTA). It
will be the Consultant’s responsibility to remit appropriate taxes to the proper
state and Federal authorities. The Bank will issue a Form 1099 reporting the
amounts paid to the Consultant for services performed under this Agreement.





--------------------------------------------------------------------------------





Section 4.Compensation.
(a)Consulting Fee. The Bank agrees to pay to Consultant, and Consultant agrees
to accept, a consulting fee of Twenty Thousand Dollars ($20,000.00), payable on
the Effective Date, for the Services provided during the Term.
(b) All fees described in this Agreement shall beSection 4(a) hereinafter
referred to as the “Consulting Fee.”
(c)Reimbursement of Expenses. Consultant shall be reimbursed upon submission of
appropriate vouchers and supporting documentation for all travel and other
out-of-pocket expenses reasonably and necessarily incurred by Consultant in the
performance of his services hereunder. The Consultant agrees that any and all
expenses in excess of $250.00 must receive prior written or electronic approval
in advance by the Bank.
Section 5.Termination. This Agreement shall terminate without notice or action
on the part of either the Bank or Consultant upon the expiration of the Term.
Prior to the expiration of the Term, either the Bank or the Consultant may, upon
written notice to the other, terminate this Agreement and Consultant’s
engagement hereunder for any reason or no reason. In the event of a termination
by Consultant for any reason prior to the expiration of the Term, the Consultant
shall repay to the Bank the pro-rated amount of the Consultant Fee based on the
remaining number of full calendar weeks until the end of the Term. Upon
termination, no further Consulting Fees or expenses incurred after the date of
termination shall be payable to Consultant, and the Bank shall have no further
obligations to Consultant under this Agreement.
Section 6.Governing Law. The validity, interpretation, performance and
enforcement of this Agreement shall be governed by the internal laws of the
State of Illinois, without regard or reference to any principles of conflicts of
law of the State of Illinois, except to the extent that such internal laws are
preempted by the laws of the United States or the regulations of the OCC or any
other agency of the United States.
Section 7.Assignment, Successors and No Third-Party Rights. No party may assign
any of its rights under this Agreement to any other person without the prior
written consent of the other party. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors,
heirs and permitted assigns. Except as expressly provided herein, nothing in
this Agreement shall be construed to give any person other than the parties to
this Agreement any legal or equitable right, remedy or claim under or with
respect to this Agreement or any provision of this Agreement.
Section 8.Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege.
Section 9.Modification. This Agreement may only be amended by a written
agreement executed by both parties.
Section 10.Notices. All notices and other communications under this Agreement
must be in writing and will be deemed to have been duly given if delivered by
hand or by nationally recognized overnight delivery service (receipt requested)
or mailed by certified mail (return receipt requested) with first class postage
prepaid; and if to the Bank, addressed to the principal headquarters office of
the Bank, Attention: Chief Executive Officer and EVP - Human Resources; or if to
Consultant, to the address currently in the Bank’s records for Consultant, or to
other such address as the party to be notified shall have given to the other in
writing. Except as otherwise provided herein, all such notices and other
communications shall be effective: a(a) if delivered by hand, when delivered;
b(b) if mailed in the manner provided in this Section, five (5) business days
after deposit with the United States Postal Service; or c(c) if delivered by
overnight express delivery service, on the next business day after deposit with
such service.
Section 11.Conflict and Choice of Agreements. In any dispute arising from this
Agreement or the Employment Agreement, where there is an actual or potential
conflict between the provisions or the interpretation of this Agreement and the
Employment Agreement, the Employment Agreement, taken in whole or in part, shall
supersede this Agreement and the Employment Agreement shall be controlling.





--------------------------------------------------------------------------------





Section 12.Entire Agreement. This Agreement and any documents executed by the
parties pursuant to this Agreement and referred to herein constitute a complete
and exclusive statement of the entire understanding and agreement, written or
oral, between the parties relating to the Consulting Services to be provided by
the Consultant and the payment of compensation for the Consulting Services by
the Bank. Notwithstanding anything to the contrary in this Agreement, it is the
intention of Bank and Consultant that nothing in this Agreement shall terminate,
waive, release, extinguish, impair or diminish the obligations of the
Consultant, or of the Bank, under the provisions of the Employment Agreement
that survive its termination and the termination of Consultant’s employment with
the Bank.
Section 13.Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement. Without
limiting the generality of the foregoing, if the scope of any provision
contained in this Agreement is too broad to permit enforcement to its full
extent, but may be made enforceable by limitations thereon, such provision shall
be enforced to the maximum extent permitted by law, and Consultant hereby agrees
that such scope may be judicially modified accordingly.
Section 14.Counterparts. This Agreement and any amendments thereto may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same agreement.
Section 15.Compliance with Internal Revenue Code Section 409A. To the extent
applicable, this Agreement is intended to comply in all respects with Internal
Revenue Code Section 409A.
Section 16.Acknowledgement. Consultant hereby represents to the Bank that it is
Consultant’s belief that he is under no obligation or agreement that would
prevent him from becoming a Consultant to the Bank or adversely impact his
ability to perform the expected Services. Consultant hereby agrees and
acknowledges that if any third party initiates any action claiming that this
Agreement, or the provision of Services hereunder is in violation of any
agreement between Consultant and the third party, that the Bank has the absolute
right to immediately terminate this Agreement, and any payments hereunder during
the resolution of such dispute. Regardless of the outcome of such dispute, the
Bank shall have no obligation to re-hire or reinstate this Agreement in any
manner, at any time. It is the intentions of the parties that in fulfilling the
obligations of the Services, that Consultant will not unlawfully utilize any
trade secrets or intellectual property rights of any third party, and the Bank
shall not put Consultant in a position which would require him to do so.
[Signature page follows]





--------------------------------------------------------------------------------







In Witness Whereof, this Agreement has been duly executed as of the dates set
forth below.


BANKFINANCIAL N.A.
 
 
 
 
 
 
 
 
By:
/s/ F. Morgan Gasior
 
 
Date:
December 12, 2019
Name:
F. Morgan Gasior
 
 
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
 
By:
/s/ William J. Deutsch, Jr.
 
Date:
December 12, 2019
Name:
William J. Deutsch, Jr.


 
 
 
 
 
 
 
 








